ON PETITION FOR REHEARING.
In their petition for rehearing, appellees for the first time question the jurisdiction of this court. The basis for the contention is that § 5 of the act creating the superior 8.  court of Marion county a court of claims (Acts 1889 p. 265, § 1554 Burns 1926) provides that appeals shall be "to the Supreme Court." The contention is without merit. The Appellate Court was not in existence when the statute referred to was enacted. When this court was created, the jurisdiction of all appeals to the Supreme and Appellate Courts was definitely fixed by statute. Jurisdiction of appeals from the superior court of Marion county *Page 254 
sitting as a court of claims is fixed in this court. Acts 1925 p. 487, § 1356 Burns 1926.
Rehearing denied.